Citation Nr: 0121863	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether clear and unmistakable error exists in the 
December 1985 rating action which denied service connection 
for post-traumatic stress disorder.  

2.  Whether clear and unmistakable error exists in the April 
1986 rating action which granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
rating effective January 16, 1985.

3.  Entitlement to an effective date earlier than April 29, 
1993, for the assignment of a 100 percent rating for 
post-traumatic stress disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from January 1969 
to November 1971. This case comes before the Board of 
Veteran's Appeals (Board) on appeal of rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

In a statement dated in February 2000 the veteran indicated 
that he had reviewed the evidence in his claims folder.  
During a hearing conducted at the RO before the undersigned 
Member of the Board in March 2001, the veteran indicated that 
he had submitted additional evidence all of which he believed 
might not be part of the record.  During the hearing he 
requested an opportunity to review his claims folder.  This 
apparently was not accomplished.  A review of the record 
shows that the veteran submitted numerous documents 
apparently in August 2000.  In correspondence to the VA while 
the case was pending at the Board, the veteran, requested the 
opportunity to review the evidence in his claims folder.  
This request goes to the heart of his allegations that the 
record is incomplete, i.e., if he doesn't know what is in the 
file, he cannot know what, if anything, is missing.  As a 
matter of due process, his request must be honored.  

Received in June 1993 were VA medical records showing 
treatment from January 1982 to approximately September 1991.  
A report from the PTSD National Center of the Boston VAMC 
dated on January 6, 1991, but which appears to represent 
January 6, 1992, references treatment received by the veteran 
at that facility on multiple occasions between October 1991 
and January 1992.  The records appear relevant to, at least, 
one of the appellate issues, and must be obtained.  

In general, reexamination will be requested whenever evidence 
indicates there has been a material increase in disability 
since the last examination, or where the disability is likely 
to improve materially in the future.  38 C.F.R. § 3.327(a).  
In this regard, during the March 2001 hearing he testified 
that he filed claims for increased ratings for his PTSD and 
was denied VA examinations by the RO.  The Board construes 
this testimony as possibly raising issues of CUE in the RO's 
denials of increased ratings for PTSD in December 1986 and 
May 1990.  These issues are intertwined with an issue in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  (However, 
a grant of either of the first two issues listed on the title 
page of this remand could render the additional issues raised 
moot.)

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001) are fully complied with and 
satisfied. 

2.  The RO should take the appropriate 
action to accord the veteran an 
opportunity to review his claims folder.  
This fact should be duly noted in his 
claims folder.  

3.  The RO should obtain from the Boston 
VAMC copies of records of treatment the 
veteran received at the PTSD National 
Center from October 1991 to January 1992.

4.  The RO should re-adjudicate the issues 
in appellate status.  If issues listed as 
# 1 and # 2 on the title page remain 
denied, the RO should formally adjudicate 
the issues of whether there is clear and 
unmistakable error in the December 1986 
and May 1990 denials of benefits by the 
RO.  If these issues are denied, the 
veteran should be notified of the denial 
and of his appellate rights.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
appropriate SSOC and given the opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	THOMAS J. DANNAHER	GEORGE R. SENYK
                         Member,		                 
Member,
          Board of Veterans' Appeals		  Board of 
Veterans' Appeals


		
	ROBERT P. REGAN
	Member, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


